*795Opinión concurrente
del Juez Asociado Señor Ortiz
en la cual concurren el Señor Juez Presidente y el Juez Aso-ciado Señor Belaval.
Concurro con el resultado de la opinión de este Tribunal en el caso de autos, en cuanto a la cuantía de la indemnización a ser pagada por el demandado, y en cuanto a la obligación del demandado, por- haber sido negligente sus agentes, de resarcir los daños causados por esos agentes a la parte deman-dante. Pero estoy en desacuerdo con algunos de los funda-mentos que le han servido de base a este Tribunal para llegar a ese resultado. Creo que, aunque la opinión de la mayoría de los componentes de este Tribunal es Per Curiam, los puntos de vista que expresaré en el curso de esta opinión son de sufi-ciente importancia para justificar un amplio desarrollo de mi tesis.
Estoy de acuerdo con el postulado de que los agentes del demandado fueron negligentes. Pero esa conducta negli-gente no fué la causa única de la totalidad de los daños sufri-dos por el niño Ellis Hernán Irizarry. La causación del accidente se debe, en parte, y hasta cierto grado de leve magnitud, a la propia conducta negligente del.niño. En la opinión mayoritaria se indica que el niño no fué responsable de negligencia contribuyente. Estoy en desacuerdo con esa conclusión. Creo que el menor en cuestión fué algo descui-dado y negligente, hasta cierto grado, y que su culpa, aunque de carácter leve, contribuyó a la causación del accidente y que, por lo tanto, al menor se le puede imputar negligencia contri-buyente, tal como trataré de demostrar posteriormente. Pero también creo que el hecho de que el niño haya sido responsable de negligencia contribuyente, no debe eximir totalmente de responsabilidad al demandado. Estoy convencido de que, en estas situaciones en que ambas partes son negligentes, debe compararse el grado y magnitud de la negligencia de cada uno de los actores y que, existiendo dos causas del accidente y de los daños, esto es, habiendo sido causado el accidente tanto por la negligencia del demandado como por la negligencia del *796demandante, debe medirse y compararse el grado de la parti-cipación de cada uno en tal causación a los fines de fijar la responsabilidad del demandado. Naturalmente, si la con-ducta negligente del demandado representa ser la causa superior o de mayor grado del accidente, a él debe imponérsele responsabilidad, pero no en cuanto a la totalidad de los daños ocasionados, ya que también la propia víctima ha contribuido, aunque en menor grado, a la causación de esos daños. La negligencia contribuyente de la víctima debe servir para mi-tigar, atenuar o reducir la responsabilidad pecuniaria del demandado, pero no para eximir totalmente de responsabili-dad al demandado. En otras palabras, creo que debe dese-charse de esta jurisdicción la doctrina de negligencia contri-buyente como eximente total de la responsabilidad del deman-dado, independientemente de la magnitud de esa negligencia contribuyente, y creo que debemos adoptar la doctrina de negligencia comparada o comparativa, que ha sido aceptada hoy en día por la mayoría de los países del mundo, y por la gran mayoría de los tratadistas modernos.
La doctrina de negligencia contribuyente, como eximente total de responsabilidad, es claramente injusta, contraria a las realidades físicas relativas a causación y contraria a nues-tro Código Civil. Ha sido creada judicialmente e incorpo-rada artificialmente a nuestro sistema de derecho por vía de aplicación indebida de los viejos principios del Derecho Co-mún, inaplicables a las realidades de nuestro ambiente espe-cífico. En la actualidad ha sido repudiada aun en la Gran Bretaña, en donde se originó el concepto. De otro lado, como veremos más adelante, la doctrina de negligencia comparada es (Compatible con las disposiciones de nuestro Código Civil, y es precisamente la doctrina del Derecho Civil en general, aun antes de haberse aprobado el Código Civil de España.
Escojamos una situación específica como ilustración del problema general. Un demandado conduce su vehículo a una velocidad exagerada, por ejemplo, a 90 millas por hora. En ese momento, un peatón trata de cruzar negligentemente la *797carretera y ocurre un accidente. Comparando la negligencia de ambas partes, y el grado de participación en la causación atribuíble a cada uno, asumamos que la negligencia superior del demandado como una de las dos causas del accidente, re-presente ser un 80 por ciento de la causación del accidente, y que la negligencia contribuyente del peatón, de menor grado relativo, represente ser el 20 por ciento de la causación. Bajo la doctrina de negligencia contribuyente actualmente prevale-ciente en Puerto Rico, el hecho de que el peatón ha sido tam-bién negligente exonera totalmente de responsabilidad al de-mandado, a pesar de que este último ha sido culpable de una negligencia extrema que ha contribuido en mucho mayor grado al accidente que la negligencia menor del demandante. Aparentemente esa doctrina actual de negligencia contribu-yente está predicada en el postulado de que basta con que la negligencia de la víctima contribuya a causar el accidente para liberar absolutamente al demandado, no importa cuál sea la importancia o magnitud de esa contribución, esto es, que para imponer responsabilidad a un demandado su negli-gencia debe ser la única causa del accidente. No hay nada en las disposiciones del artículo 1802 de nuestro Código Civil que indique que un demandado negligente es responsable sola-mente cuando su negligencia sea la única causa del accidente. Tal requisito de la única causa es contrario a la justicia y a la realidad de las cosas, cuya realidad nos indica que el accidente que nos sirve de ejemplo se debe a dos causas, y que ambas han causado el accidente. Está bien que el demandado en el ejem-plo responda solamente del 80 por ciento de los daños causados, ya que, como cuestión de realidad, él ha causado ese 80 por ciento de los daños. Pero no es justo que se exonere total-mente al demandado por el hecho de que el peatón haya cau-sado el 20 por ciento de sus propios daños. Desde ese punto de vista la pregunta no es “quién tuvo la culpa”, sino “quién tuvo la mayor parte de la culpa” o quién causó la mayor parte de los daños, a los fines de la imposición de responsabilidad.
*798En los propios Estados Unidos los comentaristas más des-tacados han criticado violentamente la doctrina de negligencia contribuyente. 28 Chicago-Kent L. Rev. 189, 304, números de junio y septiembre de 1950, Ernest A. Jurk, “Comparative Negligence on the March”; 51 Mich. L. Rev. 465, número de febrero de 1953, Prosser, “Comparative Negligence”, 99 Pa. L. Rev. 572, 766; 17 Corn. L. Q. 333, 604, “A Study of Comparative Negligence”; 6 La. L. Rev. 125: “Comparative Negligence — Louisiana’s Heritage”; 11 Tulane L. Rev. 112: “Comparative Negligence in Louisiana”; 39 Ill. L. Rev. 36, 116, 197, Green, “Illinois Negligence Law”, 36, 116; 62 Yale L. J. 691, número de abril de 1953, Fleming James Jr.: “Contributory Negligence”. El Profesor Green, en su artículo “The Individual’s Protection under Negligence Law: Risk Sharing”, en 47 Northwestern L. Rev. 751, 757: “Symposium Issue on the Law of Torts”, indica que la doctrina de negli-gencia contributoria es la más cruel e indefensible del De-recho Común. El Profesor James, de la Escuela de Derecho de Yale, indica en su artículo: “Contributory Negligence”, en el número de abril de 1953, que no hay justificación alguna, de política general o de doctrina, para tal regla, de “todo o nada”, en cuanto a responsabilidad, siendo una doctrina Da-eroni'ana, concebida a base de un concepto medieval de causa y desarrollada en un ambiente de inhumano “laissez faire”. Las críticas formuladas contra la doctrina, en cuanto exime totalmente de responsabilidad a un demandado, pueden sin-tetizarse así:
(1) Es injusto el que un demandado que ha sido negli-gente en mayor grado que un demandante sea exonerado total-mente de responsabilidad por el hecho en sí de que el deman-dante haya sido también negligente, aunque en menor grado y extensión que el demandado. Tal fórmula no establece un balance adecuado de equidades. Sería preferible el que la responsabilidad de ambas partes sea proporcionada al grado o extensión de las respectivas conductas negligentes, o sea, que se distribuyan o se repartan las responsabilidades de *799acuerdo con la magnitud de la negligencia de cada parte, bajo la doctrina de “negligencia comparativa”. No es justo el que el conductor de un vehículo que lo guíe por la izquierda de la carretera a una velocidad de 100 millas por hora sea exone-rado totalmente de responsabilidad porque otro vehículo con-que ha chocado viniese en dirección contraria a una velocidad no autorizada por la Ley, pero menor que la del carro del de-mandado, o porque un transeúnte negligentemente trate de cruzar la calle. La responsabilidad del demandado debe ser mitigada o reducida en virtud de la negligencia del deman-dante, pero no debe ser eliminada totalmente.
(2) Se ha pretendido justificar la doctrina de negligencia contribuyente, como instrumento de anulación total de la res-ponsabilidad de un demandado, a base de la teoría de causa-ción, o sea, que si un demandante ha sido negligente, la negli-gencia del demandado no es la causa del accidente. El error esencial de esa tesis consiste en que ella asume que debe haber, jurídicamente hablando, una sola causa de un accidente. Esa ficción jurídica no corresponde a la realidad física de los he-chos, ya que un accidente puede ser ocasionado por diversas causas. James, “Contributory Negligence”, 62 Yale L. J. 691, 697. Precisamente, en aquellos casos en que la negli-gencia del demandante es la única causa del accidente, no hay necesidad ni margen para invocar la doctrina de negligencia contributoria, ya que, en tal caso, el demandado nunca sería responsable, independientemente de la negligencia del deman-dante. James, ob. cit., 62 Yale L. J. 697. La ocasión en que se podría invocar, en teoría, la regla de negligencia contribu-yente sería cuando ambas partes fuesen negligentes, o sea, cuando ambos han contribuido a causar el accidente. Si asu-mimos, como debemos hacerlo, el concepto de causas múltiples, ello conlleva la eliminación de la regla de la causa única, e implica la aplicación de la regla de distribución proporcional de daños y responsabilidades, de acuerdo con la magnitud y el grado de la negligencia de ambas partes, y de acuerdo con la aportación de cada parte a la causación del accidente. Tra-*800tándose de causas concurrentes o contribuyente, debe medirse la extensión de cada causa a los fines de fijar responsabi-lidades.
Ya que estamos en este campo, hagamos una digresión que podría ser útil en la solución del problema en cuanto al as-pecto de causación. El concepto de “causa próxima” ha apa-sionado a los estudiantes de la ley de daños y perjuicios. Ha sido recientemente caracterizada como dando lugar a un “cre-cimiento canceroso de refinamientos y sutilezas técnicas.” 47 Northwestern L. Rev. 759. Varias teorías se han propug-nado: Véase el artículo “Legal Cause” en 60 Yale L. J. 761.
(a) La del antecedente necesario, en que se considera como causa lo que constituye una condición “sine qua non” para que se produzca determinado efecto, o sea, que el acci-dente no hubiera ocurrido a no haber sido por cierta actuación u omisión. Podría ser útil esta teoría si ella se interpreta en forma compatible con el reconocimiento de la posible existen-cia de causas múltiples y si a ella se acompaña el factor de “previsibilidad”, parte esencial del concepto de negligencia.
(ó) Causa es aquélla que constituya un factor sustancial o predominante en la ocurrencia de un accidente. Restatement of the Law of Torts, sección 431, tal como quedó califi-cada en el Suplemento de 1948, al efecto de incluir el concepto de “previsibilidad”. Esa teoría es congruente con la tesis artificial de la “única causa”. Como cuestión de realidad física, puede haber causas que contribuyan al accidente que no sean sustanciales ni predominantes.
(c) Teoría de la previsibilidad, o sea, que el resultado sea la consecuencia probable de una actuación u omisión. Cf. Portalatín v. Alers, 69 D.P.R. 747. Esta ya es parte de la definición de negligencia, y no de la de causa, como cuestión de hecho y de realidad física.
Los tratadistas del derecho civil también han teorizado sobre el particular. Colombo, Culpa Aquiliana, 138, et seq; Nueva Enciclopedia Jurídica, Vol. 3, pág. 786, 792, y entre las interpretaciones aducidas, encontramos la de la equivalencia *801de las condiciones, según la cual la suma de las fuerzas que originan el suceso conforman su causa, de suerte que todas ellas coadyuvan al resultado, la de la eficacia predominante, la de la condición más próxima y la de la “causalidad ade-cuada”, bajo la cual el hecho de que proviene la responsabi-lidad es apto para acarrear, el daño causado, de tal modo que el daño era previsible, no existiendo responsabilidad cuando el daño surja por sobrevenir circunstancias extraordinarias que escapan a la experiencia corriente.
El Tribunal Supremo de España ha pasado sobre esta cuestión. En su sentencia del 25 de enero de 1983 no quiso aceptar de una manera concreta ninguna doctrina específica de causalidad, señalando que la jurisprudencia no puede to-mar parte en la discusión filosófica sobre tal extremo, debiendo el juez sentenciador en cada caso considerar la cuestión de causación como una de hecho, prestando su atención al “pen-samiento compensador de la ley”. En su sentencia de 22 de febrero de 1946, resuelve que la causa legal es aquélla que tiene conexión lógica y directa con determinado resultado.
Desde el punto de vista del caso de autos, la actuación de los agentes del demandado fué la causa legal de los daños sufridos por el niño, bajo cualquiera de las teorías arriba enunciadas, y la conducta del niño fué también causa del acci-dente. Desde un punto de vista general, debemos adoptar las siguientes normas:
(1) La cuestión de causación es una de hecho, a ser re-suelta por el juez sentenciador en cada caso, de acuerdo con las realidades de cada caso específico.
(2) Debe existir una conexión lógica entre una causa y su efecto.
(8) Un accidente puede sobrevenir de causas múltiples, o sea, el daño puede surgir de varias causas concurrentes, y el tribunal sentenciador debe dictaminar sobre la importan-cia relativa, grado y magnitud de cada causa, y en cuanto a la aportación proporcional de cada causa al daño producido, a los fines de señalar una distribución proporcional de respon-*802sabilidades. Este concepto corresponde a la realidad de la coexistencia de causas. Estamos de acuerdo con lo expuesto por Borrell Maciá en su obra Responsabilidades Derivadas de Culpa Extracontractual, cuando dice, en la página 65:
“En la práctica, los hechos no acostumbran a presentarse de una manera simplista, sino que las causas aparecen mezcladas y de la concurrencia de varias de ellas y de ciertas condiciones o circunstancias surge el daño.
“Cuando éste es consecuencia de dos o más causas, cada culpable debe responder de lo que pueda imputársele . . .
La doctrina de negligencia contribuyente empezó a desa-rrollarse en Inglaterra en los comienzos del siglo 19. Fué un postulado jurídico que respondió a una situación econó-mica específica. En los inicios del desarrollo de la Revolución Industrial, prevalecía una actitud de pasividad del Estado en cuanto a la iniciativa privada de dejar hacer (laissez faite). Aparentemente los tribunales querían reducir la carga a ser asumida por los patronos en cuanto a accidentes industriales, mediante el establecimiento de una excepción al principio de responsabilidad por negligencia, o sea, mediante la consagra-ción de la doctrina de negligencia contributors. Véanse los artículos ya citados de James, Prosser, Turk y Green. Ello era especialmente cierto en cuanto a accidentes ferroviarios, ya que se quería estimular la expansión de los ferrocarriles. Pero cien años después esa doctrina no es necesaria y es incompatible con el bienestar general, en tanto, repetimos, exo-nera totalmente de responsabilidad a un demandado, indepen-. dientemente del grado de negligencia del demandante. Es-pecialmente en Puerto Rico no ha habido la misma necesidad y urgencia económica que prevalecía en los países anglo-sajones en las primicias del siglo pasado.
La Culpa Común en el Derecho Civil
Hemos caracterizado la doctrina de distribución de la re-paración de daños de acuerdo con el grado y magnitud de la negligencia de ambas partes como una de “negligencia com-*803parada”. La misma doctrina, aunque no con ese nombre específico, prevalece casi universalmente en la inmensa ma-yoría de los países regidos por el sistema del Derecho Civil, con la triste excepción de Puerto Rico. En esos países se expresa la tesis de la negligencia comparada en términos del reparto proporcional de daños, dentro del campo general de la culpa común, o sea, de la negligencia de ambas partes. Y en algunos de esos pasíes, notablemente en Francia y en Argentina, que se caracterizan por la madurez y el desarrollo preeminente de su sistema jurídico, se ha adoptado, hace más de un siglo en el caso de Francia, la doctrina del reparto pro-porcional de daños de acuerdo con el grado de negligencia y de causación de cada parte, a base precisamente de disposi-ciones estatutarias idénticas al artículo 1802 de nuestro Có-digo Civil. No he encontrado, un solo país bajo el Derecho Civil, fuera de Puerto Rico, en que, en un caso en que la negli-gencia del demandante sea menor que la del demandado, se haya adoptado la doctrina de negligencia contribuyente como eximente total de responsabilidad.
El Derecho Romano eximía de responsabilidad a un de-mandado en virtud de la negligencia de la víctima solamente cuando tal negligencia era la única causa de un accidente, o cuando el propio demandado no era negligente, pero no reco-nocía la doctrina de negligencia contribuyente tal como se ha estado aplicando en la actualidad. Turk, “Comparative Negligence”, 28 Chieago-Kent L. Rev. 189, 208-215; 6 La. L. Rev. 125; 11 Tulane L. Rev. 112. Giorgi, en su obra Teoría de las Obligaciones, Vol. 5, pág. 247, indica que el de-recho civil, basándose en el romano, reconoce el principio dé compensación de culpas, que se neutralizan totalmente una con la otra, pero “se desprende, de la naturaleza misma de la regla expuesta, que las culpas, para ser compensables, deben ser del mismo grado; no se compensaría la culpa leve con la culpa lata y con el dolo”. De otro lado, la mejor evidencia nos de-muestra que la Ley Aquiliana autorizaba la doctrina de ne-gligencia comparada o comparativa, al establecer la gradúa-*804bilidad o graduación de culpas, y al determinar que la culpa leve o levísima podía ser origen de responsabilidad propor-cionada al grado de culpa. 8 Manresa 184, 185, 5ta. ed. Hillyer, en su artículo: “Comparative Negligence in Louisiana”, 11 Tulane L. Rev. 112, 119 et seq., indica que los ju-ristas romanos repudiaban la doctrina de negligencia contri-butoria en tanto derrotase la responsabilidad de un deman-dado, pero que en la Ley Aquiliana hay base para la conclu-sión de que debe compararse la culpa o negligencia de ambas partes y determinarse su responsabilidad respectiva de acuerdo con la cantidad o grado de culpa o negligencia, atri-buíble a cada uno, implicando ello un prorrateo de daños o pérdidas o una reducción en los daños a ser indemnizados por un demandado.
El artículo 1382 del Código Civil de Francia es práctica-mente idéntico al 1802 nuestro, ya que determina que “todo acto que causa un daño a otro, obliga a aquél por culpa {faute) de lo que ha sucedido, a repararlo”. Los tribunales de Francia han establecido que la generalidad de ese artículo permite la aplicación de la doctrina de negligencia comparada, según ya la hemos definido en el párrafo anterior. 11 Tulane L. Rev. 114. En 20 Laurent 478, se dice lo siguiente, al in-terpretar los artículos 1382 y 1383 del Código Civil de Francia:
“. . . el artículo 1,382 establece el principio de que un hecho perjudicial no da lugar a reparación sino cuando hay culpa, pero no determina los caracteres de esta culpa. Hay gradaciones en las faltas: toda falta, por leve que sea, obliga a su autor a re-pararla. Se puede decir que el artículo 1,382 lo supone así, puesto que se sirve de la palabra falta sin limitarla . . .”
En la misma forma podemos decir que nuestro artículo 1802 usa las palabras culpa o negligencia sin limitarlas, admi-tiendo, por lo tanto, el concepto de gradaciones en la negli-gencia.
En 20 Laurent 609 se dice lo siguiente:
*805“El adagio no tiene ya aplicación cuando hay culpa que re-prochar a aquél por cuyo acto un daño ha sucedido, aunque la parte perjudicada fuese también culpada de imprudencia. No debe perderse de vista el principio fundamental de esta materia, y es que la culpa más leve es causa de responsabilidad; de esto se sigue que la imprudencia de la víctima del hecho perjudicial, no quita la. culpa del autor, a menos que esté probado que esta imprudencia fué la única causa del daño sufrido. Si no es la única, hay otra que carga el autor, y por leve que sea, lo hace responsable. Estos son los términos de la sentencia de la Corte de Lieja, y creemos que este es el verdadero principio. El que por un acto suyo causa el daño, pudo haber tomado precauciones para impedirlo; si no lo hizo, tiene la culpa y por lo tanto, está sometido a una acción de daños y perjuicios.
“La jurisprudencia opina en este sentido. Un viajero in-siste en colocarse en un coche demasiado cargado ya; el coche se vuelca por exceso de carga: ¿Tendrá el viajero una acción? La afirmativa fué sentenciada con justicia. Debe verse si a pesar de la imprudencia del viajero, es culpable el conductor, y esto no puede ser negado. No es al viajero, siempre dispuesto a partir, a quien incumbe prever y evitar el peligro que resulta de una sobrecarga; esto es el deber del conductor; no cumple con su deber'recibiendo al .viajero; luego es culpable por haber accedido a su deseo. En el caso, la culpa no podía ser negada, puesto que constituía una desobediencia a los reglamentos por parte del conductor, y toda infracción es un delito civil. Se cita una sentencia de la Corte de Eiom como contraria a esta doc-trina. En realidad, está conforme con ella, puesto que condena al conductor a los daños y perjuicios; pero en la estimación de estos daños y perjuicios, considera la culpa del viajero, lo que es la aplicación de un principio general, como lo diremos más adelante. Nada es más justo; si la imprudencia del viajero no le quita la culpa al conductor, cuando menos la disminuye, y la reparación debe ser proporcional a la falta.”
En la página 614 se dice lo siguiente:
“La consecuencia más natural de la culpa no es librar de toda responsabilidad al autor del acto perjudicial, sino disminuirla en el sentido de que los daños y perjuicios a que se le condena sean proporcionados a la extensión de la culpa, y ésta sea disminuida cuando el daño es imputable en parte a la culpa de aquél que lo *806sufrió. Tal es la jurisprudencia. Un operario sube sobre una máquina para engrasarla; la máquina mal montada de por sí, hiere al operario. A su demanda por daños y perjuicios, la com-pañía opuso que el obrero era culpable, visto que no tenía que montar en la máquina para engrasarla. El tribunal del Sena, tomando en cuenta otras circunstancias, dedujo que había lugar a moderar los daños y perjuicios; en apelación, la Corte los au-mentó en virtud de que la culpa de la compañía era proporcio-nalmente mayor que la que se podía imputar al operario.
“Puede suceder que las culpas recíprocas de ambas partes sean de tal naturaleza que excluyan toda causa de responsabi-lidad. Cuando el demandante es culpable para con el demandado por la misma falta que reprocha a éste, no hay lugar a concederle daños y perjuicios, porque la indemnización que obtendría con este título, debería devolverla después de la condenación pronun-ciada en provecho de la parte contraria; de manera que los daños y perjuicios de que es acreedor se compensan con aquéllos de que es deudor. . . .”
En Planiol-Ripert, Derecho Civil Francés, Vol. 6, pág. 749, se dice lo siguiente:
“En caso de culpa de la víctima, cuando ésta se considera como causa concurrente (concausa) del daño, la responsabilidad deberá ser dividida por los Tribunales de instancia, que apre-ciarán libremente la porción de responsabilidad de cada uno . .
En la página 784 de la misma obra se dice lo siguiente:
“Culpa Común. — Pero, la culpa de la víctima no suprime la responsabilidad del autor del daño si éste hubiere incurrido igual-mente en culpa causal; solamente produce la división de la res-ponsabilidad. La Corte de Casación deja a los Tribunales de instancia la misión de apreciar libremente la porción de los daños que ha de imputarse a la victima, si bien exige que no puede liberársele totalmente. Esto es conforme a la teoría de la equi-valencia de condiciones, según la cual, los antecedentes del daño han constituido, sin exceptuar a ninguno de ellos, los eslabohes indispensables de la cadena o serie de causas.
“Para la distribución del daño, los Tribunales se inspiran en la mayor o menor proximidad entre el hecho culposo y el daño, pero, sobre, todo, en ja respectiva gravedad de las culpas. Tal *807es la regla consagrada en materia de abordajes por el artículo 407 del C. Com., modificado por la ley del 15 de julio de 1915.” >
En la nota (2) de la página 784 de la citada obra de Planiol-Ripert, se reproduce lo resuelto por la Corte de Ca-sación, (aplicable al artículo 1802 nuestro) en la forma siguiente:
“(2) ‘El artículo 1382 — expresa—no limita la responsabi-lidad de aquél por cuya culpa se ha producido un accidente al único supuesto en que esa culpa haya sido causa única e inme-diata del accidente perjudicial; - si la persona dañada ha incurrido también en imprudencia, esa circunstancia puede, sin duda, au-torizar a los Tribunales para reducir la cuantía de los daños y perjuicios, pero no puede liberarse de toda responsabilidad a aquél cuya culpa ha contribuido en cierto modo a determinar el accidente o agravar sus consecuencias’.”
Demolombe, en su obra “Cours de Code Napoleon”, Tomo 31, pág. 434, nos dice lo siguiente (traducción libre del po-nente o autor de esta opinión):
. “¿De quién es la culpa? Ésa es siempre la cuestión que se plantea en esta clase de casos. Indudablemente, puede ocurrir que la culpa entera sea imputable a una sola parte, en cuyo caso esa parte debe responder de los daños, cuando no sea imputable culpa alguna al que sufre los daños.
“Pero ése no es el caso usual. Ocurren con más frecuencia los casos en que el daño es causado por el uno y por el otro. Enton-ces nos encontramos con la tesis de ‘la culpa común’, que juega un papel destacado en esta clase de problemas. No es que esa tesis presente grandes dificultades en nuestro Derecho. De pri-mera intención, es evidente que el hecho en sí de que la persona que haya sufrido los daños haya incurrido en culpa, imprudencia o negligencia, no exonera de toda responsabilidad a aquél otro (demandado, nota nuestra) que haya causado daños al primero con su culpa o negligencia.
“Nos encontramos también con que este principio está consa-grado por una decisión de la Corte de Casación, decisión más notable aun porque revocó una opinión rendida sobre este asunto en sentiao contrario por el Trmunal de Amiens. Se dijo lo siguiente:
*808“ ‘Vistos los artículos 1382 y 1383 y considerando que esos artículos (análogos al 1802 y 1803 nuestros, nota nuestra) no limitan la responsabilidad que ellos establecen sobre aquél que ha incurrido en culpa al solo caso en que su culpa sea la causa única e inmediata del accidente, si la persona lesionada ha sido ella misma imprudente, esa circunstancia puede indudablemente autorizar a los tribunales a reducir la indemnización, pero no a relevar totalmente de obligación al demandado que ha contribuido con su culpa al accidente. (Sentencia del 20 de agosto de 1879). (Bastardillas nuestras.)
“A cada uno de acuerdo con su parte de responsabilidad. Si ella es exactamente igual del uno y del otro, habiendo culpa co-mún, igual de ambos, entonces las dos responsabilidades se ani-quilan y se compensan mutuamente, y no hay condena alguna en daños y perjuicios. Pero si las responsabilidades son desiguales, por existir diferencia en los grados dentro de la culpa común, entonces cada uno debe asumir su parte de los daños, en la pro-porción y en la medida de la culpa que le sea imputable. Es a los magistrados a quienes corresponde determinar esta medida y esta proporción, de acuerdo con las circunstancias de cada caso. . .. (pág. 442) y apreciar, dentro de su poder discrecional, la parte de responsabilidad que debe corresponder a. cada uno de ellos, o si las responsabilidades se compensan o se aniquilan totalmente.”
En la obra de Aubry y Raut, “Droit Civil Francais”, Tomo 6, pág. 368, 369, se dice, de acuerdo con la traducción libre de este ponente:
“Si ha habido culpa tanto de parte del que ocasiona el daño como del que lo recibe, la fijación de la responsabilidad y de la parte de los daños imputables al demandado, corresponde al ar-bitrio del juez. Es abundante la jurisprudencia contemporánea sobre esta doctrina de la culpa común. (Casos citados.)”
- ■ El artículo 1109 del Código Civil de Argentina es sustan-cialmente idéntico al 1802 nuestro, ya que determina que “todo el que ejecuta un hecho, que por su culpa o negligencia ocasiona un daño a otro, está obligado a la reparación del per-juicio”. La doctrina prevaleciente en Argentina es al efecto de que ese artículo no exige, para qué un demandado negli-gente sea responsable, que su negligencia sea la única causa *809del accidente, y que, si ambas partes son negligentes deben prorratearse o repartirse proporcionalmente los daños de acuerdo con el grado de negligencia de cada uno, y de acuerdo con la proporción en que cada uno haya contribuido a la causa-ción del accidente. Es en extremo interesante lo que se dice en Colombo, Culpa Aquiliana, y merece ser citado extensa-mente, como indicativo de la doctrina del Derecho Civil. De la página 179 en adelante se dice lo siguiente:
“Puede haber culpa por ambas partes: por la del autor directo de la injuria y por la de la víctima, pues si aquél ha sido negligente en su acción u omisión, ésta puede haberlo sido tam-bién y colocarse, por su falta de previsión, en trance tal que las consecuencias del suceso también a ella le sean imputables. Se estará, entonces, en presencia de lo que se denomina ‘culpa con-currente’ o ‘concurso de culpas’, que si bien no borra la respon-sabilidad del agente principal, la atenúa en cuanto a la obliga-ción de indemnizar que del acto surge.
“Como muy bien lo dice Demogue en su obra magistral, la explicación del fenómeno se encuentra en el nexo causal entre el daño y el hecho culpable, hecho que no emana de uno de los inte-resados — sujeto activo o lesionado — , sino de ambos a la vez, que en virtud de su culpa recíproca quedan unidos por ese nexo. Por eso, si se aíslan los dos actos — el del autor material y el de la víctima — se comprueba que cada uno es suficiente por sí solo para integrar o perfeccionar la ofensa, como sucedería en un accidente de automovilismo suscitado por la alta velocidad impresa al ve-hículo y por la imprudencia del peatón al cruzar la calle leyendo un diario sin mirar hacia la dirección del tránsito.
“Por lo ilustrativas permítasenos transcribir las palabras de aquel jurista: ‘Así — enseña—la mayoría de los autores se ha co-locado en el terreno de la causalidad para determinar si la víctima culpable puede, sin embargo, exigir indemnización. Es el verda-dero terreno, a condición de agregar que la solución del problema debe contemplarse desde un punto de vista social, teniendo en cuenta el interés de la sociedad en incitar la prudencia. Es ésta, en efecto, la idea esencial que domina toda la cuestión. Por ello se explica fácilmente que la víctima, si el daño proviene de su pro-pia imprudencia, nada pueda reclamar, puesto que su culpa le-siona solamente su derecho personal.’ Y agrega, a renglón se-*810guido: ‘El autor será responsable, por lo menos parcialmente, si podía prever el daño de acuerdo con el curso normal de las cosas, sobre todo si conocía la culpa del damnificado o podía conocerla o preverla. De lo contrario, no incurrirá en falta. Considere-mos, con todo, el problema en cuanto a la víctima. Si su acto no es imputable (locura, embriaguez), la culpa del autor será única-mente tomada en consideración y el derecho del ofendido no será modificado, pues no se le podrá achacar un acto socialmente reprobable.’
“Exactos tales fundamentos, no han bastado para unificar opiniones acerca del modo de regular la situación de las partes in-teresadas. Dentro de los diversos criterios opuestos, dos de ellos se imponen netamente por su sencillez: a) el de la compensación de las culpas, y b) el del reparto proporcional del daño. Les pasaremos revista rápidamente:
“a) Para el criterio de la compensación, las culpas se ani-quilan, se anulan recíprocamente, porque siendo imputables tanto al autor del hecho como a la víctima, ésta no tiene atribuciones para reclamar indemnización por los daños que experimenta, ya que en último extremo es cómplice involuntario del suceso ilícito. Es lo que ocurría en el Derecho Romano cuando un hombre se hacía afeitar en un campo de juego a la pelota y era herido por-que ésta golpeaba, desviándola, en la mano del fígaro, dado que constituía seria ■ negligencia realizar tal operación en un lugar peligroso para ello.
“Pero para que la compensación tenga lugar es preciso que concurran diversos requisitos que la hagan factible: 1? Que la ofensa sea precedida, acompañada o seguida por la culpa del agraviado; 29 Que las culpas sean del mismo grado, es decir, iguales; 39 Que los daños sean también iguales. Cualquiera de estas condiciones que falte produciría un desequilibrio capaz de impedir dicha compensación, pues una de las dos partes queda-ría en situación inferior frente a la otra. De ahí que si las culpas son dispares la compensación atente contra dos principios jurídicos preponderantes en la materia: que cada uno debe so-portar el daño en la medida en que ha contribuido a producirlo, y que nadie debe cargar con la responsabilidad y el perjuicio oca-sionado por otro.
“b) Por eso esa teoría, matemáticamente seductora en sus lineamientos externos, desemboca en otra, en la del reparto, cuando la desigualdad mencionada aparece, que es lo que ocurre *811generalmente. Véase como se expresa Demolomber en su clásico libro, maravilloso por la sencillez y la claridad de su exposición: ‘¿La culpa es exactamente igual tanto de una parte como de la otra? Las dos responsabilidades se anulan y se compensan; no hay lugar a ninguna condenación por daños e intereses. Y si las responsabilidades no son iguales porque hay grados en las faltas cometidas, cada uno debe abonar una indemnización por los daños y perjuicios en la proporción y en la medida de la culpa que le es imputable. Es a los magistrados a quienes corresponde determinar esta medida y esta proporción, según las circunstan-cias tan variadas, tan complicadas y, agreguemos, tan obscuras a veces, que pueden presentarse’.
“Esta doctrina es más científica y concuerda mejor con la realidad. Si la inimputabilidad se desvanece, si autor y víctima son culpables y las consecuencias de su comportamiento hay que atribuírselas conjuntamente, lógico es que la responsabilidad del agente material del suceso se atenúe hasta donde coincida con la responsabilidad individual del lesionado, y que sean los jueces, en atención a los caracteres especiales que ofrezca cada caso, quienes establezcan el monto de la reparación y la manera cómo se hará efectiva. Se satisfará así la exigencia que hemos recor-dado algunas líneas antes, es decir, que cada uno debe hacer frente a la obligación derivada de su culpa en la proporción en que ha contribuido a originarla.
“Ahora bien: como prácticamente es muy difícil establecer con exactitud cuál es, cuantitativamente, la influencia que cada una de las culpas tiene en la producción del daño causado, aun cuando la individualización de las mismas sea factible, se han propuesto varios sistemas que, al soslayar la injusticia que sig-nificaría la satisfacción integral de aquél por uno solo de los culpables, permitan por lo menos una reparación adecuada, dis-tribuyendo el perjuicio entre todos los responsables.
“Algunos, por las razones expuestas, abogan para que ese perjuicio se divida en partes viriles, por mitades o, más aún, no sea resarcido íntegramente sólo por el autor material del hecho. El Código civil austríaco de 1811, por ejemplo dice en su artículo 1304: ‘Si una parte del daño se causó por quien tiene derecho a la indemnización, éste deberá soportar una parte proporcional-del daño. Soportará la mitad cuando la proporción no pueda §er fijada’,
*812“Otros cuerpos legales extranjeros contienen disposiciones análogas que, por instructivas, conviene recordar. Transcribi-remos las tres más sugerentes:
“Código civil alemán: ‘Artículo 254: Si la parte perjudicada ha contribuido con su culpa a causar el daño, la obligación de reparar y el monto de la reparación dependen de las circunstan-cias, y, sobre todo, de que la lesión haya sido motivada principal-mente por una o por la otra parte. Esta disposición se aplica, asimismo, si la culpa de la parte perjudicada consiste en no haber llamado del deudor sobre el peligro de un daño sumamente ele-vado, que aquél ignoraba o no podía conocer, o de haber omitido evitar o disminuir el perjuicio.’
“Código federal suizo de las obligaciones: ‘Artículo 44: El juez puede reducir los daños y perjuicios, y aun no concederlos, cuando el perjudicado haya contribuido en la lesión o cuando los hechos de los cuales es responsable hayan coadyuvado a producir el daño o a aumentarlo, o cuando han agravado la situación del deudor.’
“Código civil chileno: ‘Artículo 2330: La apreciación del daño está sujeta a reducción si el que lo ha sufrido se expuso a él imprudentemente.’
“Creemos que no es posible ni conveniente establecer una regla rígida. La multiplicidad enorme de variantes que los sucesos cotidianos ofrecen lo impide, y será inútil tratar de en-casillarlas, uniformemente, en un precepto único. Es la libre y correcta apreciación judicial la que, en cada litigio, debe decir hasta qué punto aumenta, correlativamente, la de la víctimá. Todas las teorías, apenas se las somete a la prueba de fuego de los casos en que es manifiesta la desigualdad entre la culpa de los dos miembros de la relación jurídica, concluyen por conducir a esta solución, que ofrece la virtud innegable de ser concreta, elástica y prudente.
“El Código civil argentino nb contiene ninguna norma sobre el tópico, pero se llega a la misma conclusión — es decir, a que la culpa aquiliana concurrente atenúa la responsabilidad — por el juego de los artículos 1109 y lili, en cuanto el primero dispone que ‘todo el que ejecuta un hecho, que por su culpa o negligencia ocasiona un daño a otro, está obligado a la reparación del per-juicio’, y en cuanto el segundo determina que ‘el hecho que no cause daño a la persona que lo sufre, sino por una falta imputable a ella, no impone responsabilidad alguna’. Siendo así, no se *813precisa ningún esfuerzo de dialéctica ni muchas palabras, por cierto, para percibir que cada, uno debe cargar con la parte de culpa que le corresponde en el acontecimiento y, por ende, con las consecuencias. Lo acaecido es imputable a las dos partes, y las dos, en honor a la equidad y a la justicia, no podrán desligarse de hacer efectiva la indemnización pertinente: el autor material, en menor proporción de la que le hubiese correspondido de no mediar la falta de la víctima, y ésta, recibiendo una reparación más baja de la que hubiera recibido en caso contrario.
“La jurisprudencia de los tribunales nacionales, como no podía ser de otro modo, estudió el asunto en numerosas oportu-nidades. Los fallos dictados al respecto abundan y de su orde-namiento sistemático es dable deducir las siguientes reglas:
“1° La culpa concurrente no exime de responsabilidad. Po-dría llegar a eximir de ella si fuese igual en las dos partes intervinientes.
“29 Determina la responsabilidad recíproca de las partes, en relación a la cual debe el juez fijar, proporcionalmente, los per-juicios sufridos.
“3? Hace disminuir, por consiguiente, el monto de la indem-nización.
“49 Debe tenerse en cuenta para graduar la reparación a pagarse.
“En este mismo orden de cosas, el Proyecto de Reformas, en su artículo 869, 2a parte, propone esta solución: 'Si la culpa del damnificado contribuyó a causar el daño, la cuantía del resarci-miento se disminuirá en esa proporción’, norma que tiene el doble defecto de su mala literatura y de su escasa claridad, pues no se sabe si esa proporción se refiere a la culpa o al daño. Nos parece mucho mejor redactarla de la siguiente manera, de con-formidad con todo lo que llevamos dicho: ‘Si la culpa fuere con-currente, el magistrado, de acuerdo con las circunstancias de cada caso, podrá disminuir el monto de la indemnización y aun dispensar de ella al autor material del hecho’.”
Prácticamente todos los países que están en la órbita del derecho civil han aceptado el sistema de negligencia compa-rativa. 17 Corn. L. Q. 333, 337; 11 Tulane L. Rev. 114. La misma doctrina es seguida en Alemania, Austria, Suiza, Portugal y Canadá. 28 Chicago-Kent L. Rev. 238 el seq. En el año 1945, la creadora maternal del derecho común repudió *814a su hija espúria, la doctrina de negligencia contribuyente, como eximente total de responsabilidad. En la Gran Bre-taña se aprobó la Ley de Reforma Legal de 1945, que dispone, en parte, que en casos de culpa mutua, una reclamación de daños y perjuicios no será derrotada totalmente por el hecho de que la víctima sea negligente, pero los daños y perjuicios serán entonces reducidos hasta el punto que el tribunal con-sidere justo y equitativo, teniendo en cuenta la participación del demandante en la causación de los daños. 28 Chicago-Kent L. Rev. 245; 51 Mich. L. Rev. 466, 467, número de fe-brero de 1958, en donde se citan también los estatutos de todas las provincias del Canadá, de Nueva Zelandia y de Australia, llegándose a la conclusión de que en el Imperio Britá-nico queda muy poco de la antigua regla de negligencia con-tribuyente. Véase además Friedman, Law and Social Change in Contemporary Britain, 73 et seq., 260. En 28 Chicago-Kent L. Rev. 345, se cita como modelo La Ley de Negligencia Contribuyente de 1937, de la provincia de Alberta en el Ca-nadá, que dispone, en parte, que si se causan daños mediante la culpa de dos o más personas, la responsabilidad será fijada en proporción al grado de culpa de cada una de las personas, y que las cuestiones relativas a la cantidad de daños y per-juicios sufridos y los grados de culpa serán cuestiones de hecho para el tribunal en primera instancia.
Es curioso que el Tribunal Supremo de España ha dictado relativamente pocas opiniones sobre el problema de la culpa común o de la negligencia contribuyente, y que en esas pocas opiniones no se ha precisado exactamente el alcance de la doc-trina. Pero son tan abundantes los precedentes en los otros países donde impera el Derecho Civil con respecto a los grados de negligencia y al reparto proporcional de daños cuando media una culpa común, que el hecho que España esté en la retaguardia en cuanto a esta materia no implica que nosotros tengamos que seguir , ciegamente a España y nos abstengamos de colocarnos en la posición de vanguardia de casi la totalidad de los demás países que han adoptado las normas de la culpa *815común y de la distribución proporcional de las responsabili-dades. De todos modos, el Código Civil de España tomó como modelo, en gran parte, el Código Napoleónico. El artículo 1902 de España, correspondiente al 1802 nuestro, es repro-ducción casi idéntica del 1382 de Francia, y, antes de apro-barse el Código de España, ya en Francia se había interpre-tado el 1382 como requiriendo la doctrina del reparto propor-cional de daños.
En España, de las Siete Partidas surge el principio de la negligencia comparada. 11 Tulane L. Rev. 121, 122. Espe-cialmente, la Partida 7, título 33, Ley 11 establece la grada-ción de culpas, por ejemplo, en cuanto a la culpa leve y la levísima.
Examinemos la jurisprudencia española. Debemos dis-tinguir aquellos casos en que se ha resuelto que un demandado no es responsable si él no ha sido en absoluto negligente o si ha mediado un suceso fortuito o imprevisible, o resultado de una emergencia súbita. Nuestro problema se refiere al caso en que ambas partes han sido negligentes, y en que la negli-gencia contribuyente de la víctima ha sido de menor magnitud que la del demandado, y su participación en la cuasación del accidente ha sido menor que la del demandado. Es cierto que en varios casos el Tribunal Supremo de España ha resuelto que un demandado no responde cuando el mal se ha producido por causa directa imputable al perjudicado (sentencia de 13 de octubre de 1927), o cuando la negligencia del perjudicado es la causa mediata o inmediata del accidente. Sentencia de 6 de julio de 1918. Pero nuestro artículo 1802 (1902 de Es-paña) , no se expresa en términos de causa directa o inmediata. No determina que un demandado es responsable solamente cuando su negligencia sea la causa inmediata o directa del daño. Se limita a decir que un demandado responde por el daño causado por él. Él puede causar cierta cuantía de daños aun si hubo otra causa más directa e inmediata. Su acto no deja de ser una causa por el hecho de la coexistencia de otra causa posterior en el tiempo y en el espacio. El artículo 1802 *816no exige que la actuación del demandado sea la única causa del accidente. Basta conque sea una causa que produzca daño, y el daño que él debe reparar debe ser medido en proporción a la magnitud y grado de su causa, en la producción del accidente. Ya hemos visto que, como cuestión de realidad física, un suceso puede ser ocasionado por distintas causas coexistentes. El pro-pio Tribunal Supremo de España ha rechazado, con posterio-ridad a los casos citados, todos esos conceptos filosóficos sobre “causa inmediata o directa”, “causa como condición necesaria antecedente” o “sine qua non” y “causa predominante y exclu-yente”, y ha resuelto que debe corresponder a los tribunales el determinar cuáles han sido las causas, como cuestión de hecho físico y' real, y comprobar la aportación de cada causa, de-biendo tener en cuenta los tribunales el pensamiento compen-sador de la ley al fijar la idemnización. En su sentencia del 25 de enero de 1933, interpretando el artículo 1902, re-suelve lo siguiente:
“Considerando en cuanto a la falta de nexo causal entre la conducta del agente y el daño producido por no existir entre el embargo de un buque y su naufragio, según advierte el recu-rrente, ninguno de los enlaces notológicos, racionales o jurídicos puestos de relieve en las distintas teorías por él citadas, que la Jurisprudencia no puede tomar parte en la discusión filosófica que agrupa de un lado a los partidarios de la causa eficiente y de otro a los que más bien se apoyan en el principio de razón sufi-ciente, ni adoptar una posición intermedia a favor de la conditio sine qua non, o del factor predominante; o de la circunstancia principal o de cualquier otro momento causal propugnado por técnicas extranjeras, y acaso bastaría para orientar a los Tribunales de justicia en la resolución de los problemas concretos, llamar su atención hacia el pensamiento compensador de la ley cuando trata de remediar la lesión sobrevenida en las facultades o patrimonio de una persona a consecuencia de la acción u omi-sión ajena con la indemnización exigible al autor de ésta; o todavía con menor compromiso, sería suficiente encaminar su actuación hacia la valoración de las condiciones o circunstancias que el buen sentido señalara en cada caso como índices de respon-sabilidad dentro del infinito encadenamiento de causas y efectos.”
*817Interpretamos esa decisión como un repudio de la tesis de causa directa o causa inmediata, y debemos considerar esa regla como la prevaleciente en España. En otras sentencias del mismo Tribunal se ha aclarado que la negligencia de la víctima exonera de responsabilidad al demandado cuando ella es la causa única y exclusiva del accidente. Sentencias de 5 de marzo de 1925; de 24 de febrero de 1928 y de 27 de octu-bre de 1931.
En otras sentencias del más alto tribunal de España en-contramos' los elementos de la doctrina que estamos soste-niendo, de la concurrencia de culpas y multiplicidad de causas. En la sentencia del 21 de diciembre de 1910 se resolvió lo siguiente:
“Considerando que incurre en la responsabilidad establecida por el artículo 1902 del Código Civil el que por omisión causa daño a otro, interviniendo culpa o negligencia, y como en el caso a que el presente recurso se refiere resulta que los cables conduc-tores de la electricidad de la Compañía La Electricista Toledana carecían de resguardo necesario para evitar accidentes en el sitio donde el suceso ocurrió, hecho que afirma la Sala sentenciadora y no ha sido desvirtuado por el medio establecido en el núm. 7° del artículo 1692 de la Ley de Enjuiciamiento civil, y se causó daño al joven Silva Covisa, es manifiesto que la referida Sala, al aplicar el expresado artículo, no lo infringió, y por esto no procede dar lugar al primer motivo del recurso:
“Considerando que no obsta a la anterior estimación que el mencionado joven, sin objeto conocido, saliera al tejado por donde pasaba el cable conductor del flúido eléctrico, porque apre-ciando el Tribunal sentenciador que aquél no verificó el acto directo que se suponía de haber raspado con una navaja el cable, dando lugar a la descarga eléctrica que le lesionó los dos brazos, no cabe deducir que exclusivamente por sus propios actos su-friera el daño:
“Considerando que las justas causas de exención sancionadas por la jurisprudencia a favor del que origina el daño causado, cuando el mal se produce por causa directa imputable al perju-dicado, por haber realizado una acción relacionada inmediata-mente con el hecho productor del mismo, no concurre en el pre-sente caso, y por ello no cabe estimar la infracción de la doctrina *818alegada en el motivo segundo del recurso, ya que está declarado, por la apreciación del hecho no combatida del Tribunal a quo que el joven Silva no realizó el acto ya mencionado de raspar los cables, si bien consta su imprudencia de salir a un tejado y re-correrlo, no está probado que el joven fuera para tocar o entre-tenerse de otro modo con los cables, aparte de que si éstos hubie-ran estado en las condiciones necesarias para evitar daños no se hubiera producido el accidente que tan triste resultado dio, y que, por lo dicho, es imputable a la Sociedad La Electricista Toledana, por no tener su instalación en la forma debida, jamás excusable existan o no Reglamentos que determinen la forma de hacerlo:” (Bastardillas nuestras.)
En la sentencia del 30 de marzo de 1926 se resuelve lo siguiente :
“Considerando que las cuestiones relativas a la existencia o realidad de la culpa o negligencia y la cuantía de los daños y per-juicios, consecuencia de ellos, son de mero hecho y sometidas a la apreciación exclusiva del Tribunal a quo, sin que tales cuestiones puedan impugnarse más que demostrando que incide el fallo recurrido en error de hecho o de derecho, conforme al número 79 del artículo 1.692 de la ley de Enjuiciamiento civil:
“Considerando que, según se aprecia en la sentencia, la cre-cida que tuvo el río Guadalimar en el día de autos, por sí sola no produjo los deterioros que se ocasionaron en la presa del molino sito en Piedra del Sombrero, cuyo importe se reclama; pero a continuación se afirma que el daño lo motivó el río al no ir las maderas flotadas en las debidas condiciones de trenzado, con pies muertos y maromas, según buena costumbre de los made-reros, y estas afirmaciones no contradicen el que después añada la sentencia que a ambas causas combinadas hay que atribuir él accidente, porque el Tribunal hace la manifestación categórica y expresa de que hubo negligencia, generadora de la culpa por parte de las personas encargadas de conducir las maderas, de lo cual tenían que ser responsables los dueños de las mismas; a lo que hay que agregar que hubo también infracción de los Regla-mentos, al dar principio a la flotación sin esperar a que transcu-rriesen los quince días señalados en la concesión contraviniendo lo dispuesto en el párrafo segundo del artículo 143 de la ley de Aguas, sin que tal afirmación la contradiga el telegrama del Go-bernador de Jaén al Alcalde de Siles ni el oficio del Comandante *819del puesto de la Guardia civil, que se refiere a la imposibilidad de vigilar las maderas flotadas por haber sido arrastradas en distintas direcciones a causa de la crecida del río antes citado; lo que, como se ve, no se opone a que la causa determinante del daño fuera el ir aquéllas mal acondicionadas; ni, por último, resulta incongruente la sentencia con la demanda, por el hecho de no hacerse mención de la crecida del río y haber ocurrido el daño el día siguiente del que se citaba; y en su consecuencia no se han infringido los preceptos legales que constan en el primero y se-gundo motivo del recurso, que por tanto deben ser desestimados (Bastardillas nuestras.)
Como se ve, en esta última sentencia se resuelve que el accidente se debió a “ambas causas combinadas”, y que el hecho de que hubiese otra causa no se opone a la realidad de que la causa determinante del daño hubiese sido la negligencia de la parte demandada.
El concepto de causa inmediata, y el de la negligencia con-tribuyente como eximente de responsabilidad fueron recha-zados en la sentencia del 13 de junio de 1932, en donde se im-puso responsabilidad a una parte demandada negligente, no obstante el hecho de que el demandante fue responsable de negligencia contribuyente, y aunque esa negligencia contri-buyente hubiese sido la causa inmediata del accidente. Se resolvió lo siguiente;
“Considerando que sin negar que la causa inmediata de la muerte por electrocución de Kafael Cerdefio fuera debida a su propia imprudencia como se afirma en la sentencia recurrida, por subir sin necesidad ni orden a la parte superior de un montón de paja encima del cual cruzaba unos sesenta centímetros más alto un cable conductor de energía eléctrica a alta tensión, es ne-cesario reconocer que la causa fundamental sin la cual ese acto del joven Cerdeño no hubiera tenido las consecuencias lamenta-bles que produjo al ponerse en contacto su cuerpo con el expre-sado cable, fué la colocación del montón de paja en lugar tan inadecuado y expuesto a una contingencia de esta clase; por la que al observarlo el demandado, en el supuesto de que él no hubiera ordenado su colocación en tal forma, debió espontánea-mente por una medida de elemental prudencia, disponer su tras-lación a donde no existiera el peligro que la proximidad con el *820cable constituía, de que pudiera suceder lo que en efecto ocurrió; máxime cuando se le advirtió reiteradamente por un empleado de la Compañía de Electricidad del riesgo que corría si no se cambiaba de lugar aquella paja requiriéndole para que la tras-ladara a donde no existiera ese peligro, a pesar de lo cual fueron desatendidas tales indicaciones; y de ello se desprende que al obrar de esa forma el demandado lo hizo con negligencia que san-ciona el artículo 1.902 del Código civil con la indemnización con-siguiente a la reparación del daño causado:
“Considerando que de lo que se deja expuesto en el Conside-rando anterior se desprende que el Tribunal de instancia no aplicó debidamente el artículo 1.902 del Código civil al estimar que al demandado no le alcanzaban los efectos de esta disposición legal, absolviéndole de la responsabilidad que de reconocer que había obrado con culpa o negligencia le hubiera correspondido; por lo que procede dar lugar a la casación de la sentencia que se solicita por el recurrente, sin ser necesario entrar en el examen del otro motivo que por el mismo se alega con igual finalidad.” (Bastardillas nuestras.)
En la sentencia del 18 de enero de 1936 se trataba de una colisión entre un vehículo y un tren. Se resolvió lo siguiente:
“Que la teoría de la coexistencia de culpas, orientada en la opinión de los tratadistas sobre culpa extracontractual y en la jurisprudencia extranjera, puede ser acomodada al contenido y alcance del principio general fijado en el artículo 1.902 del Có-digo civil.
“Que no obstante, para que la concurrencia de culpa pueda ser compartida o compensable, es imprescindible que aquéllas sean de igual grado y de idéntica virtualidad jurídica; lo que no ocurre en el caso de los autos, ya que las obligaciones que atañen a la Compañía ferroviaria son de constante y forzosa observan-cia, porque afectan a la seguridad, cuidado y vigilancia de los caminos de hierro, y no cabe equipararlas al acto imprudente del conductor de un automóvil, que pudo ser determinado por la creencia de que los silbidos de la locomotora le apercibirían de la proximidad del tren.
“Que desde el momento en que un Tribunal de instancia apre-cia la coexistencia de las dos culpas en cuya virtud se ha produ-cido el daño, es indispensable que se determine la relación que entre ambas exista, ya que, por su importancia, puede una *821absorber a la otra o provocar la atenuación de la responsabilidad del agente; y no surgiendo de la sentencia estas bases de com-paración, ofrece la Compañía grado de culpa en sus omisiones, por la trascendencia del servicio que le está encomendado, y ex-cluye, por tanto, la atribuida al recurrente.”
Debe advertirse que en la última sentencia dictada se es-tablece que el artículo 1902 (1802 nuestro) admite la doctrina de coexistencia de culpas, y que es indispensable que se determine la relación que entre ambas exista, o sea, comparar am-bos grados de negligencia, según hemos venido sosteniendo, y también se resuelve que una culpa puede provocar la atenua-ción de la responsabilidad, esto es, reducir el importe de los daños a ser recobrados, lo que conlleva la tesis del reparto proporcional de daños dentro del campo de la coexistencia de culpas, o culpa común. Es cierto que en la sentencia se in-dica que para que las culpas sean compensables, o compar-tidas (igualmente) ambas culpas deben ser de igual grado y de idéntica virtualidad jurídica. Pero ello envuelve una si-tuación distinta a la que venimos tratando. Cuando ambas culpas son iguales, entra en juego la doctrina de la compen-sación. Pero lo que estamos discutiendo son los casos, como el de autos, en que la culpa del demandado es de mayor grado y magnitud que la de la víctima,«y lo que sostenemos es que la culpa contribuyente menor del demandante no debe eximir totalmente de responsabilidad al demandado.
El ilustre civilista Castán, hoy Juez Presidente del Tribunal Supremo de España, coincide con la tesis de la concu-rrencia de culpas y del reparto proporcional de daños, y señala que los últimos casos de España que hemos citado justifican la aplicación de esa doctrina. En su obra, Derecho Civil Es-pañol, 6ta. edición revisada, Tomo 2, pág. 468, 469, se indica lo siguiente:
“c) Elemento causal: relación entre el daño y la falta. — La prueba de la relación de causa a efecto entre la falta cometida por una persona y el daño sufrido por otra es — dice Planiol— una de las más grandes dificultades que presentan en la práctica *822las cuestiones de responsabilidad por culpa, y, sin embargo, es im-posible condenar por daños si no se demuestra cumplidamente esta relación. Confírmalo así nuestra jurisprudencia en reitera-dos fallos (7 de marzo de 1902, 12 de noviembre de 1904, 16 de junio de 1905, 17 de mayo de 1913, 28 de enero de 1919, 15 de fe-brero de 1924, 5 de octubre de 1932, etcétera). Pero no hace falta que el daño proceda exclusivamente de la falta, pues hay lu-gar a indemnización aunque haya mediado también imprudencia del mismo perjudicado (sentencia de 21 de diciembre de 1910) o hayan contribuido al accidente, a un mismo tiempo, el caso for-tuito y la culpa de la persona a quien se reclama la indemnización (véase la sentencia de 30 de marzo de 1926).
“Como dicen Pérez y Alguer, ni la jurisprudencia del Tribunal Supremo, ni ningún precepto del Derecho positivo español son un serio obstáculo para que, concurriendo culpa apreciada en ambas partes, puedan ser repartidas equitativamente las con-secuencias del hecho dañoso entre el agente y el perjudicado. Reconociéndolo así, la sentencia de 18 de enero de 1936 declara que para que la concurrencia de culpa pueda ser compartida o compensable, es imprescindible que aquéllas fueran de igual grado y de idéntica virtualidad jurídica, lo que no sucede cuando se trata de un accidente ferroviario en el que el juzgador de ins-tancia establece de modo categórico la responsabilidad por negli-gencia de la Compañía ferroviaria y la falta de debida diligencia del conductor del automóvil arrollada por el tren, sin determinar ia relación que entre ambas culpas existía, ya que de no surgir de la sentencia estas bases de comparación, la Compañía ofrece en sus omisiones mayor grado de culpa por la trascendencia del servicio que le está encomendado.
“Sobre las teorías que en la técnica extranjera se han dibu-jado en orden al nexo causal entre la conducta del agente y el daño producido y la orientación que han de seguir los Tribunales en esta cuestión., puede verse la interesante sentencia de 25 de enero de 1933.” (Bastardillas nuestras.)
Existe otra evidencia definitiva al efecto de que nuestro Código Civil autoriza la reducción de los daños imputables de acuerdo con el grado de negligencia de las partes. El artículo 1056 de nuestro Código Civil, que corresponde al 1103 de Es* paña, dispone lo siguiente ; .
*823“Artículo 1056. — La responsabilidad que proceda de negli-gencia es igualmente exigible en el cumplimiento de toda clase de obligaciones, pero podará moderarse por los tribunales según los casos.” (Bastardillas nuestras.)
Los tribunales podrán moderar la responsabilidad, esto es, reducir la cuantía de los daños, en cuanto a toda clase de obli-gaciones. Tal disposición es aplicable a acciones por daños y perjuicios bajo el artículo 1802, y ambos artículos deben ser interpretados conjuntamente. (Sentencias del Tribunal Supremo de España de 14 de diciembre de 1894 y de 15 de enero de 1902.)
En 8 Manresa 201, quinta edición, se indica lo siguiente:
“Particular estudio merece, la Jurisprudencia relativa a la facultad moderadora que el artículo -1.103 concede a los Tribu-nales, con la que viene a sustituirse la antigua distinción a que antes se refería el comentario, entre los diversos grados de culpa, pues esa potestad de limitar la responsabilidad, se hace a base de la correlativa posible estimación de una culpa más leve, que la media o normal, determinante de la reparación completa de los daños y perjuicios causados.
“La Sala al estimar que no excediese del límite que fijó, la cantidad abonable por el demandado a causa de su negligencia, no hizo más que usar de la facultad discrecional, que le confiere el artículo 1.103 del Código civil, y reconoce la Sentencia de 29 de mayo de 1897, de moderar, según los casos, la responsabilidad procedente de negligencia, facultad que, dado su carácter, no requiere para su ejercicio, petición concreta de las partes, bas-tando con que se solicite indemnización de daños y perjuicios, ni es susceptible de casación, por no estar sujeta a reglas, y sí, al prudente arbitrio de los Tribunales, careciendo de base el su-puesto error que se aprecia en la estimación de la prueba, cuando el Tribunal ejercita .una facultad discrecional (Sentencia de 14 de mayo de 1920). Análoga doctrina en las Sentencias de 29 de mayo de 1897, y 4 de julio de 1925.
“Sin embargo, la de 3 de abril de 1940, declara, que la facul-tad a que nos venimos refiriendo ‘no es de ejercicio arbitrario ni discrecional en absoluto en cuanto el propio precepto expresa, habrá de hacerse uso de ella según los casos, esto es, atendidas las circunstancias y normas legales que los afectan, no siendo *824dudosa la improcedencia de aplicarla, en aquéllos, en los que el perjuicio consista en la percepción de cantidades que al perjudi-cado pertenecen, toda vez que de seguirse distinto criterio ven-dría a quedar amparado, sin causa justa y contra la más elemental equidad, un ilegal enriquecimiento a costa de aquél, que es lo que en el caso examinado acontece . .
“Del conjunto de estas resoluciones cabe deducir las siguien-tes conclusiones:
“1®. La facultad moderadora que nos ocupa, pueden los Tribunales ejercitarla, como expresamente advierte la sentencia de 14 de mayo de 1920, de oficio, cuando adviertan por la menor importancia de la culpa causante, la equidad de que el culpable no responda de todas las consecuencias de su acción u omisión.
“2a. Que si no hace uso de la referida potestad, no cabrá im-pugnar el fallo por inaplicación del artículo 1.103, que es facul-tativa en el juzgador.
“3a. Que tampoco podrá impugnarse en casación la sentencia, cuando el Tribunal de instancia hubiere hecho uso de aquélla, y en cuanto a la menor o mayor moderación que hubiere acordado.
“4a. Que por excepción, podrá recurrirse en casación, cuando al hacerse la moderación, ésta traspasare los límites debidos en el sentido de dejar sin reparación el daño o el perjuicio en la medida mínima y sobre todo cuando diere lugar a un injusto beneficio o enriquecimiento a favor del deudor.” (Bastardillas nuestras.)
En 19 Scaevola 522, se dice lo siguiente:
“Arbitrio judicial. — No sólo para la apreciación de la prueba presentada por las partes acerca de la existencia de la culpa, sino para la regulación de la responsabilidad correspondiente, el Có-digo, liberal esta vez cbmo nunca, concede a los Jueces y Tribu-nales amplísima facultad de regulación, permitiendo en el ar-tículo 1.103.que moderen, según las causas, dicha responsabilidad.
“Al pronto, parece ser superflua esta disposición, puesto que se halla naturalmente comprendida dentro de la facultad que se concede a los Tribunales para apreciar libremente las pruebas. ¿ Qué más poder que el de determinar arbitrariamente si la culpa existe o no existe?
“Pero de lo que trata el artículo 1.103 es de otra cosa, o sea de la moderación de la responsabilidad sobre la base de la exis-tencia de la culpa. Estq reconocido que el deudor fqé culpable; *825corresponde después apreciar en qué grado; si debe responder en totalidad de los daños y perjuicios causados, o en una parte solamente; y esto, como dice el Código, según los casos, que viene a ser, por la misma doctrina del artículo 1.104, ‘según la natu-raleza de la obligación y las circunstancias de la persona, del tiempo y del lugar’.
“Esta doctrina, aplicable a todas las obligaciones, se con-firma en el artículo 1.726 del Código con relación al mandato, determinando que la regla de la responsabilidad exigible en caso de culpa depende de que el mandatario se encuentre o no retri-buido ; y del mismo modo cuando se trata de la gestión de nego-cios (artículo 1.889), en que se permite a los Tribunales moderar la importancia de la responsabilidad según las circunstancias del caso.
“Reservando para su lugar propio el estudio más amplio de estas disposiciones, tomemos nota ahora de cómo también la utilidad mayor o menor que se recibe en la obligación contraída debe influir en el ánimo de los Tribunales para el establecimiento de la culpa y para determinar el grado de la responsabilidad, res-pondiendo muy justamente en esto a los antecedentes ya exami-nados del derecho de Roma.” (Bastardillas nuestras.)
Demostrando que es inescapable el criterio de que el sis-tema de nuestro Derecho Civil autoriza la reducción en los daños de acuerdo con el grado de negligencia, en 8 Manresa 194, 5ta. ed., se indica, en forma clara y meridiana que aun prescindiendo de las clasificaciones rígidas de culpa bajo el derecho romano, el Código Civil autoriza la graduabilidad de las culpas, mediante el ejercicio de la acción moderadora de los tribunales. Se dice, en parte, lo siguiente:
“Explicando el texto de los artículos 1.103 y 1.104 que comen-tamos, vemos en corroboración de lo dicho:
“l9 Que el Código no sólo acepta la posibilidad de grados en la culpa, sino que huye de fijar un número determinado de aqué-llos; procura, mediante la regla general de atender a las cir-cunstancias de cada caso, y la acción moderadora de los Tribu-nales, extender tanto la graduabilidad de la diligencia, y por tanto de la culpa, que pueda en éstas casi señalarse un grado para cada obligación.
*826“2? Que en este criterio tan racional, puesto que en cada caso la diligencia que debe exigirse es la que en él esté indicada, que lejos de ser siempre igual,‘tendrá la misma variedad de las rela-ciones y hechos en que surja y se manifieste, llega a determinar que se atienda en cada obligación, no sólo a la naturaleza abs-tracta de la relación en que esté comprendida, sino a todos los elementos, aun cuando sean accidentales, verdaderas circunstan-cias que en la existencia real' de una obligación concreta, particular, concurran.”
En la sentencia del Tribunal Supremo de España de 3 de julio de 1924 se indica que el artículo 1056 (nuestro) es apli-cable a relaciones contractuales. Pero tal artículo se refiere a toda clase de obligaciones. Así lo indica Manresa al dis-tinguir la citada sentencia, y al decir, a la página 196 del tomo 8:
“Reconócese la unidad del concepto de la culpa, en la Senten-cia de 14 de diciembre de 1894, donde se declara que, los artículos 1.101, 1.103 y 1.104, son de carácter general, aplicables a toda clase de obligaciones, y no ofrecen contradicción con las espe-ciales de los artículos 1.902 y 1.903. Corrobora esta resolución los antes comentados, y lo dicho también en el comentario al ar-tículo 1.101, nada de lo cual contradice, a nuestro parecer, la Sentencia de 3 de julio de 1924, que declara, es sólo aplicable el artículo 1.103 a las responsabilidades que nacen del incumpli-miento de las obligaciones contractuales, pero no a las reguladas en el cap. II del Tit. XVI, Lib. IV; pues el fallo se funda, en no haberse combatido en la forma procesal adecuada, o sea, por vía del número 1° del art. 1.692 de la ley de Enjuiciar, la apreciación de la prueba hecha por el Tribunal de instancia, con ocasión de lo cual se rebate el alegato del art. 1.103 en que se fundaba el recurrente, sin otra argumentación.”
La Situación en Puerto Rico
El artículo 1802 de nuestro Código Civil dispone lo si-guiente :
“El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado.”
*827Formulando una disección analítica de ese artículo, es fácil comprobar .que contiene tres elementos esenciales, a saber:
(1) la producción de daños
(2) la culpa o negligencia de un demandado
(3) la causación, esto es, que la culpa o negligencia cause daño, existiendo la obligación de reparar el daño causado.
Olvidemos, por el momento, los dos primeros elementos, ya que, al determinar los efectos de una negligencia contribu-yente, estamos asumiendo que se han producido daños y que ha habido negligencia de ambas partes. Lo esencial es el tercer elemento, de la causación. Lo que nos dice el artículo 1802 es que un demandado es responsable si él ha causado daño con su negligencia. El problema entonces es si él ha dejado de causar daño por el hecho de que la otra parte tam-bién ha contribuido a causar el daño. El planteamiento del problema envuelve su solución. Es evidente que por el hecho de que haya mediado negligencia contribuyente del deman-dante, ello no implica, de por sí, que el demandado haya dejado de causar daño con su negligencia. Ambas partes han sido negligentes y ambas han contribuido a causar el daño. El demandado ha causado daño con su negligencia, y eso es lo que exige el artículo 1802, al decir que “el que . . . causa daño (negligentemente) está obligado a reparar el daño causado”. La obligación de reparar está limitada al daño causado, y el problema ahora relevante se refiere solamente a cuál es el daño causado por el demandado, esto es, qué parte del daño total ha sido causado por la negligencia del demandado, aun-que otra parte del daño total haya sido también causada por la negligencia contribuyente de la víctima. El problema ante nos no es uno de negligencia, ya que la negligencia se asume. El problema en cuanto a la concurrencia de culpas es exclusi-vamente uno de causación, que define los contornos y límites de la obligación de reparar. De acuerdo con ese tercer ele-mento. del artículo 1802, la cuantía de la reparación es fun-*828ción, y depende del alcance de la causación atribuíble a la negligencia del demandado. Al decir el artículo 1802 que un demandado responde por el daño causado por su negligencia, ello no significa en forma alguna que ese demandado sea res-ponsable solamente si su negligencia ha sido la única causa del accidente. El demandado responde por lo que él cause, pero eso no quiere decir, ni requiere, que él sea el único que cause.- La doctrina de negligencia contribuyente como exi-mente automático de responsabilidad, independientemente de su grado, está predicada necesariamente en la tesis de que si la negligencia del demandado no ha sido la única causa del accidente, esto es, si la víctima ha contribuido a la causación, entonces ello de por sí exime de responsabilidad al demandado. Esa tesis no está autorizada por el artículo 1802, que sola-mente requiere que el demandado repare el daño causado por él. De otro lado, el artículo 1802 tampoco requiere que la actuación del demandado sea la causa “directa o inmediata”, para que pueda surgir responsabilidad. Ese concepto cons-tituye un aditamento judicial al artículo 1802. Ni siquiera el artículo 1802 dispone que la negligencia del demandado sea la causa del daño. Lo que dispone es que el demandado cause daño con su negligencia, y que él está obligado a reparar el daño causado por su negligencia. Y ya hemos visto que la cuestión de causación es una de hecho y de realidad física, a ser comprobada por los tribunales, y que las realidades nos indican que determinado resultado puede ser producido por distintas causas, cada una con su correspondiente participa-ción proporcional. Si un daño ha sido causado por dos con-ductas negligentes, debe fijarse el grado de cada causa a los fines de establecer responsabilidades de acuerdo con la rea-lidad de los hechos. La causa inmediata no excluye la rea-lidad de otras causas previas que son antecedentes necesarios o sine qua non para que se pueda haber producido el daño.
Ahora bien, darle consideración cabal a los precedentes del derecho civil y a la esencia misma del artículo 1802, este •Tribunal ha adoptado la teoría del derecho común de la negli-*829gencia contribuyente como eximente total de responsabilidad, y ha sentado normas de “única causa” y “causa inmediata” que no están justificadas por el artículo 1802. Por más de cincuenta años hemos incorporado artificialmente a nuestro sistema de derecho una doctrina injusta e irreal, que es con-traria al derecho civil. Aun asumiendo, argüendo, que la generalidad del artículo 1802 justifica cualquiera de las dos doctrinas, no debe haber obstáculo alguno a la doctrina más justa y más científica, que es la que estamos favoreciendo y que, por lo menos, está claramente justificada por las dispo-siciones de nuestro Código Civil.
En cuanto a nuestras decisiones judiciales, es importante comprobar el origen de la larga serie de opiniones en que este Tribunal, erróneamente según mi criterio, ha adoptado la doc-trina del derecho común de negligencia contributoria. Un-juez federal en Puerto Rico había resuelto en el año 1909 que bajo el sistema del derecho civil imperante en Puerto Rico, la negligencia contribuyente de la víctima, siendo solamente una causa contribuyente del accidente, ella no impedía la recupe-ración de daños y perjuicios, pero sí era relevante para re-ducir la cuantía de los daños. Ubeda y Salazar v. San Juan Light & P. Co., 4 Porto Rico Federal Reports 538, que se am-paró, en parte, en el caso de Islas Filipinas de Rakes v. Atlantic G. & P. Co., 7 Phil. Rep. 359.
En el caso de Claudio v. Cortínez, resuelto el 19 de junio de 1905, (9 D.P.R. 108), este Tribunal habla por primera vez de la negligencia contribuyente, pero a base de una ley especial de marzo de 1902 que cubría reclamaciones de obreros contra patronos, por accidentes, en cuya ley se disponía expre-samente que los empleados sólo tenían acción si al tiempo de recibir la lesión corporal ellos estuviesen ejercitando un debido cuidado y diligencia. Se citan entonces algunos casos re-sueltos en los Estados Unidos, en que se estableció la doctrina de negligencia contribuyente. Pero en la opinión no se discu-tieron en forma alguna las disposiciones de nuestro Código Civil. Esa opinión fué citada en el segundo caso que le siguió *830sobre esta materia, y en donde también se establece la doc-trina antigua, en el derecho común, de la negligencia contri-buyente, o sea, el caso de Natal v. Bartolomey et al, 14 D.P.R. 486, en donde se discute el actual artículo 1802 de nuestro Código Civil, y se dice que la negligencia contribuyente exime de responsabilidad, ya que ella era la causa inmediata del ac-cidente. Ya he tratado de demostrar que el concepto de “causa inmediata” es contrario al artículo 1802.
Naturalmente, el criterio adoptado en esta opinión con-currente presupone la revocación de una multiplicidad de opi-niones en que se ha adoptado la doctrina errónea de la negli-gencia contribuyente. Pero el hecho en sí de la necesidad de tal revocación no debe servir de muralla infranqueable a la adopción de una nueva doctrina más justa y más correcta. La investigación judicial de un problema no se refiere exclu-sivamente aí hecho en sí de que el problema ha sido resuelto anteriormente. Lo esencial es comprobar si tal solución es instrínsecamente correcta o errónea. El stare decisis no jus-tifica la perpetuación de un error, y no debe servir de susti-tuto al proceso de ponderado raciocinio. La estabilidad en las normas no puede ser ignorada, como elemento importante en la vida jurídica de un pueblo. Pero esa estabilidad no debe ser sinónimo de paralización, y debe ser reconciliada con el progreso y desarrollo de nuestro sistema legal. Recorde-mos que la vida de Puerto Rico no termina en el año 1954. Nuestro sistema de leyes tiene muchos siglos en el porvenir. La experiencia en los últimos cincuenta años debe servir de punto de orientación en el futuro, pero no de punto de conge-lación del futuro. Los primeros cincuenta años son relevan-tes, pero no de importancia única y decisiva en cuanto a los cientos y miles de años de vida jurídica y social que aún restan a nuestra comunidad.
Nuestra jurisprudencia en cuanto a este asunto es contra-ria a la tradición del derecho civil, y en forma incompatible con la justicia intrínseca, la lógica jurídica y los conceptos de bienestar social. Ha sometido nuestro ambiente especial al *831gravamen artificial de una doctrina que carece de raciona-lidad y de razón de ser, con excepción de su propósito original de favorecer a los patronos negligentes. Aun los autores originales del yerro están rectificando ante el impacto implacable de la justicia y de las realidades. Esta opinión concu-rrente no adopta el plan de modernizar nuestro sistema legal mediante legislación judicial, sino el de rescatar el Código Civil de una interpretación injustificada y de imprimirle a ese Código su verdadera significación prístina y auténtica.
No debe decirse que la inacción legislativa ante nuestras opiniones anteriores haya convertido en válida una interpre-tación errónea. Existe una multiplicidad de razones por las cuales una legislatura deja de actuar en determinado asunto. Si la pasividad legislativa ha de tener consecuencias legales concretas, nunca podrían dejarse sin efecto los errores judi-ciales. Un error de comisión, en este sentido, no se convierte en correcto y válido en virtud de otro error de omisión. Y la Asamblea Legislativa muy bien pudo haber creído que era innecesario el enmendar el artículo 1802, hasta que lo judicial corrigiese su criterio.
Las Fórmulas de Reparto Proporcional de Daños
Una vez aclarada la doctrina de negligencia comparada, o de culpa común con el correspondiente reparto proporcional de los daños, la fijación de la indemnización envuelve esen-cialmente cuestiones de hecho sobre la cuantía del daño total sufrido y sobre la magnitud y grado de la aportación de cada una de las causas concurrentes. Esas son cuestiones de hecho a ser resueltas por el tribunal de primera instancia, dentro del ejercicio de un prudente arbitrio. Se han sugerido varias fórmulas de orientación general al juzgador. En 51 Mich. L. Rev. 465, 497, Prosser: “Comparative Negligence”, se aboga por la siguiente fórmula:
(1) Después de haberse comprobado si ambas partes han sido negligentes, debe determinarse la cuantía total de los *832daños y perjuicios sufridos por la víctima, considerada esa cuantía total como un ciento por ciento.
(2) Debe establecerse una comparación entre ambas cul-pas, determinando el porcentaje de participación de cada una. Si la culpa de la víctima representa ser un 20 por ciento, en-tonces el demandado respondería hasta un 80 por ciento del daño total sufrido por la víctima, esto es, si los daños y per-juicios sufridos ascienden en total a $10,000 el demandado estaría obligado a pagar $8,000 por vía de indemnización.
Otra fórmula sugerida adopta la norma, en el ejemplo arriba expuesto, de reducir el 20 por ciento del 80 por ciento, siendo responsable entonces el demandado por un 60 por ciento del daño total, esto es, por $6,000.
No creo que el juzgador deba estar aprisionado o restrin-gido por fórmulas matemáticas rígidas. La tradición y la regla del derecho civil es al efecto de que los tribunales mode-rarán la indemnización de acuerdo con las circunstancias. La fijación de las responsabilidades mutuas debe dejarse a la discreción razonable y al prudente arbitrio del juzgador, y él debe determinar la aportación relativa de cada parte a la causación del accidente, sin que tenga que seguir reglas de porcentajes específicos. La solución que favorezco, al efecto de que el reparto proporcional de daños es cuestión que des-cansa en la sana discreción del tribunal de primera instancia, sin obligación de seguir fórmulas rígidas de porcentaje, es la misma solución adoptada por los comentaristas del derecho civil que ya he citado, y es la solución que, a mi juicio, debe convertirse en regla judicial en Puerto Rico. Debo aclarar que si ambas culpas son de igual grado, ellas deben compen-sarse sin que nadie responda por los daños.
Las Circunstancias de este Caso
Una de las consecuencias de la aplicación de la doctrina anglo-americana de negligencia contribuyente ha sido la de estimular a los tribunales a escapar del obvio rigorismo y de la clara injusticia de tal regla, mediante la sutil elaboración *833de excepciones. El ataque ha sido indirecto y no frontal. Por ejemplo, se ha encontrado un escape en los tecnicismos ultra refinados de la doctrina de la última oportunidad de evitar el daño (last clear chance). Véanse, 51 Mich. L. Rev. 472 et seq., número de febrero de 1953; 47 Yale L. J. 704: “Last Clear Chance, A Transitional Doctrine”. Su defecto esencial, inverso al de la negligencia contribuyente, es que des-carga todos los riesgos y toda la responsabilidad sobre el de-mandado más negligente, aunque el demandante haya sido también negligente.
En la misma categoría encontramos la excepción implícita de los niños. Se ha establecido la norma de niños de “similar situación, edad o circunstancias” para llegar a la conclusión de que un niño no ha sido responsable de negligencia contri-buyente, a pesar de que, como cuestión de hecho y de realidad física, ese niño ha contribuido a causar el accidente, hasta cierto punto, y que, realmente, ese niño ha sido descuidado. Ese descuido pudo haber sido de muy poca importancia y de muy poca magnitud y grado, considerando especialmente su poca edad, pero no ha dejado de ser algún descuido, como cuestión de realidad física, por el hecho de que haya sido leve o de un grado menor. Las circunstancias de su edad sirven para aminorar el grado de culpa y de causación, dentro de la doctrina de reparto proporcional de responsabilidades que fa-vorecemos, y para moderar la idemnización, según el artículo 1056 de nuestro Código Civil, pero no deben servir como base para una conclusión divorciada de la realidad al efecto de que el niño no ha sido descuidado en absoluto.
Con respecto a las circunstancias específicas de este caso, me permito reproducir los dos primeros párrafos de las con-clusiones sobre los hechos formuladas por el tribunal a quo:
“1. El menor demandante Ellis Hernán Irizarry, huérfano de padre, está bajo la patria potestad de su señora madre Pro-videncia Irizarry, en cuya compañía vive en el barrio ‘Cande-laria’ de Lajas, Puerto Rico. A la fecha'del accidente que ha *834dado margen a esta acción dicho menor contaba ocho años de edad y cursaba el segundo grado de escuela elemental.
“2. El día 27 de diciembre de 1948, a eso de las nueve de la mañana, el menor demandante caminaba por la carretera pública del citado barrio ‘Candelaria’ del término municipal de Lajas, en busca de una ‘yerbita’ para su ‘güimo’. A la orilla de la carre-tera se encontró un cartucho de cartón como de 4% pulgadas de largo, lo llevó inmediatamente a su casa allí cercana y en el patio de la misma quitó el cartón encontrando dentro un pedazo o tubo de metal cobrizo como de una pulgada y cuarto de largo y del grueso de su dedo meñique con un ‘alambrito’ pegado a uno de sus extremos el que puso sobre una piedra dándole con un machete. Al así hacerlo el pequeño artefacto hizo explosión en la cara del menor dejándolo inconsciente y causándole lesiones de las cuales fué curado y atendido en el Hospital de Lajas y luego en el Hospital Municipal de Mayagüez. La evidencia demuestra que el hallazgo del cartucho por el menor demandante y la explo-sión del mismo fueron actos continuos sin el conocimiento ni in-tervención de la madre ni de persona otra alguna. La madre se dió cuenta del accidente luego de ocurrida la explosión. Nada hay en la prueba que demuestre que el menor demandante sabía la naturaleza peligrosa del artefacto encontrado por él. Según su propio testimonio, no controvertido, él nunca antes había visto uno igual.”
La realidad inescapable es que el niño fué algo descuidado al recoger de la carretera el cartucho de cartón, llevarlo a su casa y allí darle con un machete al artefacto. Su conducta fué algo imprudente, aun para un niño de ocho años de edad. Su descuido no fué grave ni sustancial, fué más bien leve, en vista de su edad. Pero ese carácter leve no implica que dejó de ser algún descuido. Por ser leve, el descuido del niño no debe reducir notablemente la idemnización a ser pagada por el demandado. La reduciría en forma leve, comparable con la poca magnitud del descuido, pero siempre debería reducirla, hasta cierto punto.
Es importante la actitud mental en cuanto al problema de la negligencia contribuyente de menores. En el antiguo marco de la tesis de negligencia contribuyente como eximente total de responsabilidad del demandado, los tribunales han *835sido solícitos en tratar de demostrar que ha habido ausencia de negligencia contribuyente, aun en contra de la realidad de los hechos. Pero ante el nuevo punto de vista al efecto de que la negligencia contribuyente reduce proporcionalmente, y no elimina totalmente, la indemnización, estamos libres para re-conocer las realidades. La realidad que yo veo en este caso, tan obvia que salta a la vista, es al efecto de que el menor fué algo negligente.
Estoy de acuerdo con la indemnización de $15,000 fijada en la opinión de este Tribunal, porque creo que la cuantía total de los daños y perjuicios sufridos por la parte demandante es mayor de quince mil dólares, pero que, comparando la negli-gencia de ambas partes, la cuantía total de los daños y per-juicios debe ser reducida a $15,000.